Title: To George Washington from Colonel Stephen Moylan, 29 February 1780
From: Moylan, Stephen
To: Washington, George


          
            Dear Sir
            Middletown [Conn.] 29th February 1780
          
          I came over to this place in order to answer Your Excellencys Letters of the 3d & 15th instant, both of them reachd me

the 26th—and I had not paper at Colchester to Acknowledge their receipt—you will See by my Letters, that the Civil power have taken upon themselves, the Cantonment of the 2d Regiment, the 4th are at Colchester, and if we are Supplyed with Forage I hope to Shew them to advantage, at the opening of the Campaign—I have tryed every method, to prevail with the men whose time is near expireing, to reinlist but the desire of Seeing home is at present their ruleing passion, if I coud have granted them, that Liberty, before they marchd So far, it woud I am convinced have had very good effects, but your Excellencys instructions positively forbad it—as Lt Colonel Temple is to take Colonel Whites place in the 4th I hope your Excellency will give him orders to join us, as Soon as possible, it will be necessary that he Shoud be Somwhat Acquainted, with the Officers and men before we take the Field.
          I have wrote to Captain Bull, to proceed to Head Quarters, for a Certificate, in order to obtain his Commission as Major to the 1st Regiment, the 4th must remain without one, until Capt. Fauntleroy is exchanged, who undoubtedly had the Appointment before Captain Hopkins, if Service was to determine, the later certainly woud have the prefference.
          inclosed are returns, for the two Regiments, for this Month of Feby allso one for the 4th according to the plan sent me, there is allso a Letter from Major Tallmadge which I Suppose contains a Similar one for the 2d—I have the honor to be Dear Sir Your Most Obliged H. St
          
            Stephen Moylan
          
        